Citation Nr: 1413364	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 60 percent for service-connected shell fragment wound (SFW) residuals of left peripheral plexus injury with motor artery nerve dysfunction and loss of use of hand.

2.  Entitlement to a rating greater than 20 percent for SFW residuals of the left shoulder and chest.

3.  Entitlement to a rating greater than 10 percent for residuals of left meniscectomy.

4.  Entitlement to a rating greater than 10 percent for SFW residuals of the left leg with retained foreign body.

5.  Entitlement to a rating greater than 10 percent for SFW residuals of the left thigh with retained foreign body.

6.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected disabilities.
REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in April 2009.  The RO issued a Statement of the Case (SOC) in April 2010.  In May 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In December 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

Recently, in December 2012, the Board remanded these claims to the AMC for, in pertinent part, the Veteran's recent VA treatment records to be obtained and associated with the claims file.  In this regard, in February 2013, the AMC supposedly added VA CAPRI treatment records for the VA Medical Center (VAMC) in Miami, Florida, from March 2010 to February 2013.  The AMC sent the Veteran a letter that same month, informing the Veteran that his recent VA treatment records were obtained.  However, a review of the Veteran's paperless VBMS and Virtual VA claims files does not reveal these records.  These records are also not located in the Veteran's paper claims file.  Therefore, these claims must again be remanded for the AMC to obtain these pertinent VA treatment records, as these records were specifically requested by the Board in its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records from the VAMC in Miami, Florida, since March 2010 that have not been secured for inclusion in the record.  Ensure that the Veteran has not been recently treated by any other local VAMCs.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental SOC (SSOC) and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


